 In the Matter of INGERSOLL-RAND COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA,C. I. O.In the Matter Of INGERSOLL-RAND COMPANY-and INTERNATIONAL Asso-CIATIONOF MACHINISTS,A. F. L.Cases Nos. 3-R-687 and 3-R-728, respectively.DecidedFebruary 24, 1914.Mr. Milton A. Nixon,for the Board.Mr. H. P. McFadden,of Bethlehem, Pa., andMr. E. J.'Smith,ofPainted Post, N. Y., for the Company.Messrs. C.W. FairfieldandClyde Byrd,of Elmira,,N.Y., for theI. A. M.Messrs. Sydney Greenberg, Willard Bliss, Almon Clough,andNor-man Heverly,of Syracuse, N. Y., for the U'.-E.'Mr. Seymour J. Spelman,of counselto the Board.DECISIONDIRECTION OF ELECTION'.ANDORDERSTATEMENT OF THE CASEUpon petitions duly filed, respectively, by International Associationof Machinists, A. F. L., herein called the I. A. M'., and, United Elec-trical,Radio & Machine Workers of America, C. I:-O., herein calledthe U. E., alleging that questions affecting commerce had arisen con-cerning the representation of employees of Ingersoll-Rand,Company,lPainted Post, New York, herein called the Company, the NationalLabor Relations Board consolidated the cases and provided for anappropriate hearing upon due notice before Peter J. Crotty, TrialExaminer. Said hearing was held in Elmira, New York, on December20, 1943.The Company, the I. A. M., and the U. E. appeared, partici-pated, and were afforded full opportunity to be heard, to examine and' In the petitionof theU E. and the other formal papersherein,the Company Wasincorrectly designated "Ingersoll-Rand Foundry, Inc." , By'amendment at the hearing,the designationwas corrected to+read "Ingersoll-Rand Company."55 N. L. R. B., No. 2.14 INGERSOLL-RANDCOMPANY15cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner reserved ruling upon the motion of theU. E. to dismiss the petition of the I. A. M. on the ground that thelatter'sprima facieshowing of representation is insufficient.Forreasons appearing hereinafter, we hereby grant said motion.TheTrial Examiner reserved ruling upon'ehe motion of the I. A. M. todismiss the petition of the U. E. on the ground that the latter's pro-posed bargaining unit is inappropriate.For reasons set forth in Sec-tion IV,infra,said motion is hereby denied.On January 11, 1944,the I. A. M. filed a motion to reopen the record in order to introduceadditional evidence regarding its showing of representation; or, in thealternative, to dismiss the petition of the U. E. for inappropriateness ofunit and its own petition, without prejudice, for lack of present sub-stantial interest.For reasons appearing hereinafter, said motion is,hereby denied.On January 11, 1944, the Company filed a motion todismiss the petition of the U. E. for inappropriateness of unit and thepetition of the I. A. M. for lack of present substantial interest. Said-motion is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.All.parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIngersoll-Rand Company, a New Jersey corporation, is engaged inthe manufacture of air and gas compressors at a plant in Painted Post,,New York. From January 1, 1943, to October 1, 1943, the Companyused at its Painted Post plant raw materials valued at approximately$8,500,000, of which approximately 80 percent was shipped frompoints outside the State of New York.During the same period, theCompany manufactured finished products valued at approximately$24,000,000, of which approximately 95 percent was shipped to, pointsoutside the State of New York. For the purposes of this proceeding,the Company concedes, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees. of the Company.International Association of Machinists is a labor organization affili-ated with the American Federation of Labor, admitting to membershipemployees of the Company. 16DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATION IN CASE NO. 3-R-687THE ALLEGED QUESTION CONCERNING REPRESENTATION IN CASE NO.3-R-728On September 30, 1943, the U. E. wrote to the Company claimingto represent a majority of the production and maintenance employeesin the foundry at the Company's Painted Post plant and requestinga conference to discuss recognition.The Company replied on October6, 1943, stating that it was uncertain of the U. E.'s majority status andwas reserving decision thereon until the U. E. was certified by thisBoard.Thereupon, the U. E. filed its petition in Case No. 3-R-687,herein.In October 1943, the I. A. M. claimed to represent a majorityof all production and maintenance employees at the Painted Postplant and requested recognition as their exclusive bargaining repre-sentative.The Company refused to accord said recognition, and, onDecember 17, the I. A. M. filed its petition in Case No. 3-R-728, herein.A statement of( a Field Examiner, introduced in evidence at thehearing, indicates that the U. E. represents a substantial number ofemployees in the unit it alleges to be appropriate.2However, thisstatement also reveals that the I. A. M. made less than a 12 percentshowing of representation in the unit which it alleges to be appro-priate, a showing which in our opinion is insufficient to raise a ques-tion of representation.3 Subsequent to the hearing, the I. A. M. movedto reopen the record in order that it might introduce additional evi-dence concerning its representation.We have heretofore denied saidmotion, for the I. A. M. offered no substantial reason for its failure tosubmit this alleged additional evidence to the Field Examiner duringthe prehearing investigation, or to offer it in evidence at the hearing.We are not impressed with the assertion that, the I. A, M. did nothave sufficient time to prepare said evidence for presentation at thehearing on December 20, for, although the I. A. M. filed its petitiononly 3 days before the hearing, the record shows that, on October17, the I. A. M. filed a motion to irervene on the petition filed by theU. E. in Case No. 3-R-687.2 The Field Examiner stated thatthe U. E. submitted238 membership cards, all bearingapparently genuine original signatures.Of thesecards, 188 bear the signatures of per-sons whose names appearon the Company's payroll of October 10, 1943, covering theunit allegedto be appropriate by the U. E., which payroll contains the names of 355employees.Said cards bear the following dates:27 in 1941 ;30 in 1942; 38 are undated ;and the balancefrom February to October 1943.The U.E. has thus made approximatelya 52 percent showing of representation.The Field Examiner further statedthat theI.A.M. submitted252 authorization and/or membership cards, all bearing apparentlygenuine original signatures.Of these cards,198 bear the names of persons whose namesappear on the Company's pay rollof October 10, 1943, coveringthe unit alleged to beappropriateby the I. A. M., whichpay roll contains the names of 1,687 employees.Threeof said cards are undated,8 bear dates in 1939, 7 in 1940, and the balance in Octoberand November 1943. The showing of the I. A. M.is thus less than 12 percent.8SeeMatter of AmericanMfg.Co., 41 N.L. R. B. 995;Matter of General Motors Cor-poration,35 N. L.R. B. 80;Matter of Union Hardware and MetalsCo., 31 N. L. R. B. 710. INGERSOLL-RAND COMPANY17We find that a question,affecting commerce has arisen concerningthe representation of employees of the Company in the unit allegedto be appropriate by the U. E., within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.We further find that no ques-tion affecting commerce has arisen concerning the representation ofemployees in the unit alleged to be appropriate by the I. A. M., with-in the meaning of Section 9 (c) and Section 2 (6) and(7) -of the Act.IV.THE APPROPRIATE UNITThe U.E. seeks to-represent a unit composed of the production andmaintenance employees in the foundry at the Company's Painted Post.unit should include all production and maintenance employees at saidplant, including the employees in the main plant, lumber yard, andfoundry.The parties are agreed, and we find, that auxiliary mili-tary guards,nurses, doctors,and all clerical and supervisory employeesshould be excluded from any bargaining unit.At its Painted Post plant, the Company is engaged in themanufac-ture of air and gas compressors.The record reveals'that said plantconsists of: (1) a main plant comprising manufacturing buildingswhere the machining and assembly processes are coliducted,adminis-trative offices, an engineering department, and a powerhouse; (2) afoundry comprising a pattern shop, pattern storage department, andthe foundry itself; and (3)' a lumber yard where lumber materialused in the luanufact uring process and for crating the finished productis stored. , The foundry is enclosed by a fence and is located approxi-mately 1,200 feet from the main plant.Only a small portion of'theland separating the main plant from the,foundry is owned by theCompany, and public highways are employed in transporting materialbetween the two said plants.The finished product is manufactured only on order.Blueprintsand drawings for the desired product are made up in the engel,ineeringdepartment.These prints and drawings are sent to the foundrywhere the mouldings and castings are manufactured.These are thentransported to the machine shop of the main plant where the variousmachine operations are performed.The foundry and the main planteach has its own superintendent who is responsible to a general man-ager of the entire plant operation.There is some interchange ofemployees between the foundry and the main plant, but generally, anemployee is kept in the job classification and plant to which he has beenoriginally assigned.In the foundry unit sought by the U. E., the Company employsmoulders, core makers, chippers and grinders, crane operators, car-578129-44-vol. 55-$ 18DECISIONSOF NATIONALLABOR RELATIONS BOARDpenters, millwrights, pattern makers, chasers, shake-out men, laborers,and yardmen. - All of these employees are engaged in production ormaintenance work incident to the manufacture of mouldings andcastings.,In view of these facts and in the absence of any collective bargaininghistory' at the Painted Post plant, we are of the opinion that theproduction and maintenance employees at the foundry comprise asufficiently homogeneous and functionally coherent group to bargain.appropriately in a separate unit.' It is clear, however, that theseemployees might also appropriately be included in the broader unitadvocated by the I. A. M. and the Company.Under these circum-stances, we normally suspend our determination of -the appropriateunit, or units, pending the outcome of elections in the two votingI groups.J-Iowewer, our normal procedure is inapplicable here, sincewe have found in Section III,supra,that the showing of representa-tion in the broader unit made by the I. A. M. is insufficient to raise aquestion of representation therein.We shall therefore dismiss thepetition of the I. A. M. without prejudice to its right to petition ata later date in accordance with our findings herein, and we'shall directa separate election among the foundry employees.For the purposeof this election, we shall treat the I. A. M. as an intervenor and shallaccord it a. place on the ballot.'Accordingly, we find that all production and maintenance employeesin the'foundry at the Company's Painted Post plant, excluding auxil-.iary military guards, nurses, doctors, clerical employees, and all super-visory employees with the authority to hire, promote, discipline, dis-charge, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.v.THE DETERMINATION OF REPRESENTATIVESWe shall direct that, the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.swe have frequently, found appropriate bargainingunits of foundry employees.SeeMatter of Commet ce Pattern Foundiy and MachineCompany,53 N. L.R. B. 838;MatterofWrightAeronauticalCorporation,45 N. L. R. B. 1104;Matterof France Foundry dMachine Company,51 N. L. R B 1395.5 Indeed,the I. A M. first evidenced its interestherein by filing a motion to Interveneon the petition filed by the U. E Subsequently it filed a separate petition. INGERSOLL-RAND COMPANY19DIRECTION OF ELECTIONBy virtue of and pursuant to' the power vested in the NationalLabor. Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board, Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Ingersoll-Rand Company, Painted Post, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in .the unit found appropriate in Section IV,above, who were' employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporaiily laid off, and including employees in the armedforces of the United States who present themselves'iii person at thepolls, but excluding those employees who have since quit or been dis-charged for cause, and have not been rehired or reinstated 'prior tothe date of the election, to determine whether they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,C. I. 0., or by International Association of Machinists, A. F. L., forthe purposes of collective bargaining, or by neither.ORDERUpon 'the basis of the foregoing findings of fact and upon the entirerecord in the-cases, the National Labor Relations Board hereby ordersthat the' petition for investigation and certification of representativesof employees of Ingersoll-Rand Company, Painted Post, New York,filed by International Association of Machinists, in Case No. 3-R-728,be, and it hereby is, dismissed without prejudice.